        Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 1 of 7



                      United States District Court
                       District of Massachusetts

                                       )
United States of America,              )
                                       )
            v.                         )
                                       )     Criminal Action No.
James Melvin,                          )     10-30017-NMG-1
                                       )
              Defendant                )
                                       )


                            MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of defendant James

Melvin (“Melvin” or “defendant”) for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A).          In light of the COVID-19

pandemic, Melvin seeks to have this Court reduce his 168-month

sentence to time served or replace the remainder of his time

with home confinement.       He is currently incarcerated at FCI

Gilmer (“Gilmer”) in West Virginia having been convicted for

drug trafficking.      His projected date of release is November 1,

2025.

I.   Background

     In February, 2010, within months of being released from

prison for conspiracy to engage in extortion and to distribute

controlled substances, Melvin participated in the sale of crack

cocaine to a cooperating witness.          Soon thereafter, a federal

grand jury returned a one-count indictment charging him with

                                     -1-
     Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 2 of 7



distribution and possession with intent to distribute five or

more grams of cocaine base in violation of 21 U.S.C. § 841(a)(1)

and, in December, 2011, a jury found him guilty of that offense.

In March, 2012, this Court sentenced Mr. Melvin as a career

offender to 180 months in prison, after which defendant filed a

timely appeal.

    In September, 2013, the First Circuit Court of Appeals

(“the First Circuit”) vacated Melvin’s conviction and sentence

and remanded the case to this Court for a new trial.         A second

jury trial was held in March, 2014, at the conclusion of which

Melvin was convicted on the same drug trafficking charge.         He

was sentenced by this Court in July, 2014, to 168 months of

imprisonment, again as a career offender.       Melvin timely

appealed that conviction and sentence to the First Circuit

which, that time, affirmed the judgment of this Court.         Melvin

subsequently filed a petition for a writ of certiorari with the

Supreme Court of the United States but his petition was denied

in February, 2016.

    Defendant continued in his effort to vacate his conviction

thereafter and, in January, 2017, he filed a pro se petition to

vacate his sentence pursuant to 28 U.S.C. § 2255, claiming

ineffective assistance of counsel.      In May, 2018, however, this

Court accepted and adopted the Report and Recommendation entered

by Magistrate Judge Katharine A. Robertson recommending that the

                                  -2-
      Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 3 of 7



motion be denied.     After unsuccessfully moving to supplement his

petition several months after the denial, Melvin filed the

instant motion for compassionate release in May, 2021.

      In support of his motion, Melvin contends that he suffers

from a medical condition that makes him especially vulnerable to

contracting a severe case of COVID-19, namely, asthma.          He

concedes that he has received the COVID-19 vaccination but

asserts that his release is, nonetheless, warranted because

long-term data regarding the efficacy of the vaccine is

currently unknown, particularly in a congregate, prison setting

such as Gilmer.     Finally, Melvin submits that the balance of the

factors set forth in 18 U.S.C. § 3553(a) weigh in favor of his

release.

      The government opposes Melvin’s motion and urges that it be

denied.    The government asserts that 1) defendant proffers no

medical records or other evidence showing the severity or

persistence of his asthma, 2) he has received the Pfizer

vaccine, as have two-thirds of the Gilmer inmates, which is

apparently 95% effective against COVID-19 and 3) as a career

offender, Melvin remains a danger to the community.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

                                   -3-
     Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 4 of 7



factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).     Any modification must be made

pursuant to either a motion of the Director of the Bureau of

Prisons or a motion of the defendant after the defendant has

    fully exhausted all administrative rights to appeal a
    failure of the Bureau of Prisons to bring a motion on the
    defendant's behalf or the lapse of 30 days from the receipt
    of such a request by the warden of the defendant's
    facility, whichever is earlier.

§ 3582(c)(1)(A).   Even if all other requirements are satisfied,

a court should only grant a motion for release if it determines

that the defendant is no longer a danger to the public. Id.

    B. Application

    As a threshold issue, Melvin is not entitled to a

modification of his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A) because he has not exhausted his administrative

remedies with the Bureau of Prisons (“BOP”).       He has filed no

request for compassionate release with the warden of Gilmer and

his futility argument is unavailing.

    Furthermore, Melvin has demonstrated no “extraordinary and

compelling reason[]” justifying his release.       Indeed, nothing in

the record shows that defendant currently suffers from any

condition which would place him at an increased risk of severe

illness due to COVID-19.    Although defendant submits that he

suffered from upper respiratory infections and asthma throughout

                                  -4-
     Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 5 of 7



his youth, he is now 42 years old and has proffered no medical

records demonstrating that his health condition persists today.

In fact, the record is devoid of any incident in which Melvin

sought or received treatment while incarcerated for any

asthmatic episode. See United States v. Medina, No. 16-40006,

2021 WL 2338881, at *2 (D. Mass. 2021) (denying defendant’s

motion for compassionate release due to lack of evidence showing

the severity of his asthma); United States v. Garcia, No. 18-

40014, 2021 WL 1890290, at *2 (D. Mass. May 11, 2021) (denying

defendant’s motion for compassionate release because asthma was

only mild).

     In any event, Melvin has received the COVID-19 vaccination

and there are currently no positive COVID-19 cases at FCI

Gilmer, thereby significantly minimizing his risk of contracting

or transferring the virus.1    See, e.g., United States v. Slater,

-- F. Supp. 3d --, 2021 WL 2666857, at *19 (“Because [defendant]

is fully vaccinated, the Court concludes the risk to [him] from

COVID-19 is not an extraordinary and compelling reason for his

release” (internal marks omitted)); United States v. Clark, No.

17-cr-00062, 2021 WL 277815, at *2 (S.D. W. Va. Jan 27, 2021)

(“[A]n inmate cannot demonstrate extraordinary and compelling

reasons exist due to COVID-19 when the inmate has been


1
 See COVID-19 Cases: Gilmer DCI, BOP,
https://www.bop.gov/coronavirus/ (last visited July 19, 2020).
                                  -5-
     Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 6 of 7



vaccinated against the disease.”).      Any residual risk in

connection to the virus is not “extraordinary and compelling”.

See Slater, 2021 WL 2666857, at *19 (“Given the low incidence of

COVID-19 cases and high rate of COVID-19 vaccination . . ., the

Court concludes [that defendant’s] risk of COVID-19 infection is

not an extraordinary and compelling reason for his release”).

    Finally, regardless of any extraordinary and compelling

reason, the Court concludes that Melvin remains a danger to the

community which precludes his release.      Melvin is currently

incarcerated as a career offender and has nearly one-third of

his sentence remaining.    Thus, the seriousness of his instant

offense, his prior criminal history which includes participation

in a kidnapping and extortion scheme, his previous reversion to

criminal behavior soon after being released from prison and the

need for just punishment and respect for the law weigh heavily

against his release. § 3553(a)(2).      Accordingly, the Court will

deny without prejudice defendant’s motion for compassionate

release.




                                  -6-
     Case 3:10-cr-30017-NMG Document 295 Filed 07/20/21 Page 7 of 7



                                 ORDER

    For the foregoing reasons, defendant’s motion for

compassionate release (Docket No. 293) is DENIED without

prejudice.

So ordered.

                                    ___/s/ Nathaniel M. Gorton___
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated July 20, 2021




                                  -7-
